DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation to U.S. Application No. 16/308,034 filed on December 7, 2018, now abandoned, which is a national stage entry of PCT/JP2017/021153 filed June 7, 2017.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on June 8, 2016.  The certified copy has been filed in parent Application No. 16/308,034, filed on March 4, 2021.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on December 22, 2016.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, 9, 11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. JP-2006347927 A (Machine English translation provided) (Provided on IDS).
Claims 1, 3, 5, 7, 9, 11 and 13-16 of the instant application claim a method for improving a feeling in a subject in need thereof after a mental load, wherein the feeling is selected from the group consisting of decreased concentration, decreased motivation, depressed mood, frustration, feeling of body heaviness, and a combination thereof, comprising the administration of a composition comprising astaxanthin and/or astaxanthin-containing extract.
Takahashi et al. teaches a fatigue-improving agent containing an astaxanthin-containing Hematococcus extract as an active ingredient in the form of a beverage or food (abstract).  Takahashi et al. teaches that fatigue is a disease with various symptoms such as reduced ability to exercise and work, decreased motivation, sleep disorder and loss of appetite caused by intense exercise and long hours of work and labor [0002].  Takahashi et al. teaches that in Japan, 60% of the population feels fatigue and more than 20% feels a decline in capacity [0002]. 
Takahashi et al. teaches that fatigue is a qualitative or quantitative decrease in physical and mental work ability observed when a physical or mental load is continuously received [0011].  Examples of fatigue include fatigue during exercise, fatigue due to long-time work (desk work, etc.), fatigue due to mental stress, and chronic fatigue syndrome [0011].  Takahashi et al. teaches fatigue improvement effects which include an effect of suppressing fatigue, an effect of promoting recovery of fatigue, and an effect of accurately recognizing fatigue [0011].  
Takahashi et al. teaches that the fatigue ameliorating agent can be administered orally or parenterally and may contain appropriate amounts of various additives used in the production of such preparations [0036]-[0037].  In order to enhance the fatigue improving effect, an activator which suppresses the oxidation of astaxanthin, improves the absorption of astaxanthin into the body and improves astaxanthin activity in the active site in the body in a coenzymatic manner, can be added to the composition comprising astaxanthin [0039].  Examples include vitamins A, B, C, D, E, tocotrienols, glutathione and derivatives thereof [0039].
Takahashi et al. teaches that the amount of the astaxanthin-containing hematococcus extract used in the fatigue ameliorating agent is preferably 1 mg to 20 mg orally administered as an astaxanthin free form per day for adults [0041].  Takahashi et al. further teaches food forms comprising conventional ingredients including olive oil [0051].  Takahashi et al. specifically discloses formulations comprising the astaxanthin-containing Hematococcus extract [0070]-[0074]. Takahashi et al. specifically discloses a drink comprising the astaxanthin-containing Hematococcus extract and vitamin E [0072].  Takahashi et al. specifically teaches administration of 2 capsules containing 3 mg in terms of free astaxanthin each for a total of 6 mg per day of astaxanthin in free form which meets the limitations of claim 14 that claims a dosage equal to 0.1-0.3 mg per kg of body weight which is equivalent to 5 mg-15 mg for a 50 kg subject [0066].
Claims 1-6 of Takahashi et al. specifically claim a fatigue ameliorating agent having an effect of improving fatigue comprising an astaxanthin-containing hematococcus extract as an active ingredient.
Thus Takahashi et al. specifically teaches a method for improving fatigue in a subject in need thereof comprising the administration of astaxanthin as an active ingredient, wherein fatigue is a qualitative or quantitative decrease in physical and mental work ability observed when a physical or mental load is continuously received.  Thus Takahashi et al. specifically teaches administering astaxanthin to a subject after a mental load to improve symptoms of fatigue including decreased motivation.  Thus, since Takahashi et al. teaches administering the same compound as claimed, to a subject after mental load, the method of Takahashi et al. will inherently improve the same symptoms of mental load as claimed.  Thus, the method of Takahashi et al. will inherently improve the claimed feelings observed due to mental load including decreased concentration, decreased motivation, depressed mood, frustration, feeling of body heaviness, and a combination thereof.  Thus, the cited claims of the instant application are anticipated.  
Claims 13 is anticipated since Takahashi et al. teaches the use of the same effective amount of the same compound, and as such administration of the same compound as claimed will inherently achieve a human blood astaxanthin level equal to approximately 5 to approximately 160 ng/mL in terms of a free form of astaxanthin or an equivalent dosage thereof as claimed.
	Claim 15 is anticipated since Takahashi et al. teaches that the astaxanthin extract drink comprises vitamin E (which is a generic term for tocopherol and tocotrienol).
	Thus, the cited claims of the instant application are rejected in view of the teachings of Takahashi et al. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 6, 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. JP-2006347927 A (Machine English translation provided) (Provided on IDS) as applied to claims 1, 3, 5, 7, 9, 11 and 13-16 above and further in view of Shahid et al. (Stop, That and One Hundred Other Sleep Scales, pages 399-402, 2012) (Provided on IDS).
Claims 2, 4, 6, 8, 10 and 12 of the instant application claim that the feeling is measured with visual analog scale (VAS) analysis.
Takahashi et al. does not teach measuring a feeling using the VAS analysis.
However, prior to the effective filing date of the instant application, it would have been obvious and within the skill of an ordinary artisan to evaluate treatment progress utilizing methods well-known in the art.
Prior to the effective filing date of the instant application the visual analog scale was known in the art to evaluate fatigue severity (Shahid et al.).  
Therefore, it would have been obvious to a person of ordinary skill in the art to evaluate fatigue severity before and during treatment utilizing the VAS analysis in order to vary and/or optimize the treatment regimen such that an optimal treatment is achieved.  Thus, since VAS analysis was known in the art prior to the effective filing date to evaluate fatigue severity, combining VAS analysis with the teachings of Takahashi et al. is rendered obvious since an ordinary skilled artisan would have been motivated to evaluate treatment outcome utilizing procedures well-known in the art.
Thus claims 2, 4, 6, 8, 10 and 12 are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1-16 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM